Citation Nr: 0333170	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 until his 
retirement in November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for gastroesophageal reflux disease.


REMAND

The veteran asserts that service connection is warranted for 
gastroesophageal reflux disease.  He claims that he was 
treated at a United States Department of Public Health 
Service facility sometime between 1978 and 1980 and that an 
upper gastrointestinal series was performed.  He argues that 
he has been unable to obtain these records.  Attempts by the 
veteran and VA to procure records of treatment by this 
facility, which has moved, have not been successful to date.  
Further, the National Personnel Records Center (NPRC) has 
indicated a negative search for such records.  However, the 
record does not reflect that there has been an attempt to 
obtain such records from an alternate source.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the only notice 
afforded the veteran was provided in the statement of the 
case issued in August 2002.  The Board observes that the 
provisions of 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159 were set forth.  In this regard, it was indicated 
that the VA could make a decision within thirty days if the 
veteran had not responded to a request for information.  
While the statement of the case included the provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 38 C.F.R. § 3.159, the 
veteran has not been advised of what specific information 
and/or specific medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim for service 
connection for gastroesophageal reflux disease, and what 
specific evidence, if any, the veteran is expected to obtain 
and submit, and what specific evidence will be retrieved by 
VA.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the National 
Personnel Records Center, and U.S. Public 
Health and Science (USPHS) Regional 
Office at Atlanta Federal Center, 61 
Forsyth St, S.W., Suite 5895, Atlanta, 
Georgia  30303-8909, or other USPHS 
Regional Office location, and request 
identification of possible other 
alternate sources for the U.S. Public 
Health treatment records of the veteran 
from 1978 to 1980.  An attempt should be 
made to obtain such records from all 
identified alternate sources.  The record 
should reflect documentation of all RO 
effort in this regard.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  If additional evidence is received, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran should be issued a 
supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


